Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 remain pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 02/26/2019. It is noted, however, that applicant has not filed a certified copy of the 1901934 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3 recites how the elastic presser comprises the reduced cross-sectional portion of the shaft AND (by virtue of its dependency) also includes having the elastic presser include at least one spring mounted at the end of the piston.  However, no single figure shows both types of elastic pressers being used simultaneously (Figures 1-2 only use the shaft “reduced cross-section” embodiment & Figures 3-4 only use the “spring” embodiment); 
The “wall for isolating the intake opening and the delivery zone” as described in Claim 8; AND 
“the skirt of the piston is interrupted in line with the wall” as described in Claim 9
The drawings are objected to under 37 CFR 1.83(a) because they fail to show having the “Elastic pressers 7, 70 are present on the piston” as described in the specification in Paragraph 29 - Line 2, where Figures 1 & 2 show the elastic pressers 7 & 70 as being present on the shaft.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 29 - Line 22 describes how “Elastic pressers 7, 70 are present on the piston”.  However, Figures 1 & 2 clearly show that the elastic pressers (7, 70) are not present on the piston the drive shaft AND Paragraph 30 - Line 1 describes how “The elastic pressers include for example a first portion 70 of the drive shaft”.  
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 – Line 14 recites “the elastic presser include”, where it should recite “the elastic presser includes”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 - Lines 14-15 recites how “the elastic presser include at least one spring mounted at the end of the piston”.  However, the applicant fails to comply with the written description requirement because the specification describes the spring being mounted at the end of the drive shaft (see Paragraph 33) AND the axial cross-section shown in Figure 4 also shows the spring (54) being mounted at the end of the drive shaft (5).
Claims 2-9 are rejected by virtue of their dependency on Claim 1.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites how “the eccentric presser further includes a first portion of the drive shaft, the cross-sectional area of which is less than the cross-sectional areas of the adjacent portions so as to be able to deform elastically during the rotation of the drive shaft”.  HOWEVER, this claim fails to comply with the written description because the original disclosure does not describe any specifics regarding how the first portion is designed (i.e. relative dimensions) and mainly describes the function that the first portion provides.  
Looking to the written description of this first portion (see Paragraphs 30-31), the first portion is merely described as having a “cross-sectional area of which is less than the cross-sectional areas of the adjacent portions”, where “the orientation of the first section 70 is chosen
Without any description of what specific/relative dimensions are needed for the first portion (with respect to the rest of the shaft) AND/OR what specific criteria is used to choose the correct orientation of the first section to achieve the necessary force to press the piston against the cylinder, one of ordinary skill would not be able to make the claimed invention using the applicant’s specification. 
Claims 4-5 are rejected by virtue of their dependency on Claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 – Line 16 recites the limitation "the two points of contact" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites how the first portion “forms a flexible strip”, where the term “flexible strip” is a relative term which renders the claim indefinite. The term “strip” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation "the skirt" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Delaisse (US 5,983,738 A) (Delaisse hereinafter) in further view of the applicant’s Admitted Prior Art (as described in Paragraphs 3-4) (APA hereinafter), as evidenced by Matsuda (US 5,399,076 A) (Matsuda hereinafter).
Regarding Claim 1, Delaisse discloses:  A positive displacement pump having an eccentric piston (Column 1 - Lines 11-17; The examiner also notes that Delaisse is the US patent for WO 97/36107 A, which the applicant describes in Paragraph 4 as being “an example of a positive displacement pump having an eccentric piston”), comprising: 
a tube (38-40) having a first end (39) secured to a transmission zone (15 & 6; Also, Delaisse describes how the shaft end (4) is rigidly linked to a rotatable driving means (see Column 3 - Lines 6-8.  Since the shaft end (4) is located adjacent to the identified “first end” (39) of the tube, this would also make this identified first end secured to the “transmission zone” (the rotatable driving means)) and a second end (40) that is terminated by a cylinder secured to a delivery zone (Column 1 - Lines 18-27; As noted above, the applicant also describes in Paragraph 4 how Delaisse is an example of a an eccentric piston where “the cylinder is provided with a wall for isolating the intake chamber and delivery chamber”, where the “delivery chamber” could be broadly interpreted as being equivalent to the “delivery zone” of the claim), the tube comprising an intake opening (Delaisse shows in their Figure how an inlet area (36) is disposed on an opposite axial end of the tube (38-40) compared to the exhaust-discharge area (37).  While Delaisse does not explicitly identify the tube as having an “intake opening”, the examiner takes official notice that some sort of “intake opening” in the tube would be implicit to allow fluid to be drawn into the “inlet area” formed within the tube.) and the delivery zone including a delivery opening (while not explicitly recited, the examiner takes official notice that the delivery zone would need some type/form of “delivery opening” to allow the pressurized fluid to be discharged from the pump.  This is evidenced by Matsuda which shows how the pump has a discharge opening (34)), 
a drive shaft (1) extending between the transmission zone and the tube (see the only figure of Delaisse) with one end situated by the cylinder (since the shaft is driving the eccentric piston and the piston is disposed to rotate within the two circular walls of the cylinder (as described in Column 1 - Lines 18-22), this would result in “one end” of the shaft (the end connected to the piston) being “situated by the cylinder”), and
a piston (Column 4 - Lines 57-58; Delaisse describes how the piston is rigidly linked to the pad (11).  Since the pad is rigidly linked to the piston, the pad (11) will be interpreted as being a part of the piston (i.e. the “pad” is the piston mounting portion of the piston and the piece connected to the pad is the “piston head”) arranged in the delivery zone (Column 4 - Line 66 through Column 5 - Line 6; Delaisse specifies that the discharge area (37) or the actual pumping area is located beyond the pad 11, which would result in the piston (which as noted previously is rigidly linked to the pad) as being arranged “in the delivery zone”.  FURTHERMORE, the applicant admits that this arrangement is known in the prior art by those of ordinary skill (see the description of admitted prior art in Paragraphs 3-4 as well as in Paragraph 29 which describes how with respect to “A piston 6 is arranged in the delivery zone 4 and mounted in a sliding manner at  and mounted in a sliding manner at the end of the shaft (see the only figure of Delaisse; Delaisse describes how the piston is rigidly linked to the pad (11), see Column 4 - Lines 57-58, AND how the pad is mounted in a sliding manner at the end of the shaft, see Column 3 - Lines 18-20.  FURTHERMORE, the applicant admits that this arrangement is known in the prior art by those of ordinary skill (see the description of the APA in Paragraphs 3-4 as well as in Paragraph 29 which describes how with respect to “A piston 6 is arranged in the delivery zone 4 and mounted in a sliding manner at the end 53 of the shaft 5”, that “The operation of such a pump is known to a person of ordinary skill in the art”)), and an elastic presser (The applicant describes how the “elastic presser” in one embodiment can be in the form of “a first portion of the drive shaft with a cross-sectional area which is less than the cross-sectional areas of adjacent portions” (see Paragraph 9).  Looking to Delaisse, their shaft (5) is described & shown to include a reduced cross-sectional area between two adjacent portions with larger cross-sections areas (see the annotation of the Figure below & Column 4 - Lines 19-35).  Based on the applicant’s written description for the structure for one of the embodiments for the “elastic presser”, as provided in Paragraph 9, this identified portion of Delaisse’s shaft meets the applicant’s written description and can therefore be interpreted as also being an “elastic presser”). 



.  

    PNG
    media_image1.png
    556
    668
    media_image1.png
    Greyscale

. 
Delaisse is silent regarding:  the piston being pressed against the cylinder by the elastic presser so as to prevent fluid displacement between the tube and the delivery zone when the pump is dry, wherein the elastic presser is designed to press the piston against the cylinder when the pump is running under load, and in that the elastic presser includes at least one spring mounted at the end of the piston, the direction of the return force of the spring forming a non-zero angle with a straight line passing through the two points of contact between the piston and the cylinder when the pump is dry.
However, the applicant acknowledges in their APA that for positive displacement pumps having an eccentric piston, they generally include a structure/arrangement wherein the piston is and is pressed by pressers, such as springs, against the cylinder” (see Paragraph 3).  So, the applicant is describing how it is known in the APA to have the eccentric rolling piston of a positive displacement pump (such as the pump assembly of Delaisse) being pressed against the cylinder using elastic pressers, where such elastic pressers can include at least one spring mounted at the end of the piston.
Upon the modification of Delaisse to have the circular piston arrangement as described in the APA (see Paragraphs 3-4), the examiner holds that this combination would result in a positive displacement pump having the direction of the return force of the spring forming a non-zero angle with a straight line passing through the two points of contact between the piston and the cylinder.  This is because the claim (as written) is extremely broad in that they don’t provide any specifics regarding WHERE the two points of contact between the piston & cylinder are taken (for example, the claim doesn’t specify that they are both points of contact taken on the radial surface of the piston, that both points taken are in the same circumferential plane, OR even where the point of intersection between the “straight line” & the “direction of the return force” is).  Because of how broadly the limitation is worded, the examiner can use ANY two points on the piston that contacts the cylinder and the examiner holds that the proposed modification of Delaisse in view of the APA would result in a piston assembly where two points of contact between the piston & cylinder can be selected that would result in a straight line forming a non-zero angle with the direction of the return force of the spring.  To help visualize the examiner’s position & interpretation regarding how the proposed combination of Delaisse & the APA would result in a rolling piston assembly that would read on this limitation, the examiner has provided an annotated figure below from Matsuda.  PLEASE NOTE, Matsuda is only being relied upon as a visual aide to more clearly show the examiner’s position since neither Delaisse nor the APA have a 

    PNG
    media_image2.png
    599
    1225
    media_image2.png
    Greyscale

Modifying Delaisse to have the spring biased circular piston pump assembly (as described in the APA, see Paragraphs 3-4) would provide the benefit of providing a second structural feature to help ensure that the piston maintains a proper engagement against the cylinder during operation.
Therefore, it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the positive displacement pump of Delaisse to have the piston pressed against the cylinder by at least one spring, as taught by the applicant’s APA, to provide the benefit of ensuring a proper engagement between the piston & cylinder during operation.
With respect to the limitation specifying how the piston is being pressed against the cylinder so as to prevent fluid displacement between the tube and the delivery zone when the pump is dry, wherein the elastic presser is designed to press the piston against the cylinder when the pump is running under load, the applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation .
Therefore, it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that because the positive displacement pump of Delaisse (as modified by the applicant’s APA) is structurally & operationally identical to the applicant’s claimed invention, that the proposed combination of prior art could also perform the function of preventing fluid displacement between the tube and the delivery zone when the pump is dry AND wherein the elastic presser is designed to press the piston against the cylinder when the pump is running under load, for the same way (and for the same reasons) that the applicant’s claimed invention performs that function.
Regarding Claim 2, Delaisse & the APA teaches the invention as disclosed above in Claim 1, wherein Delaisse as modified by the APA further teaches:  wherein the angle is between 1 and 30° (As noted above, the claim does not specifically identify WHERE the two points of contact 
Regarding Claim 3, Delaisse in view of the APA teaches the invention as disclosed above in Claim 1, wherein Delaisse further discloses:  wherein the elastic presser further includes a first portion of the drive shaft (1), the cross-sectional area of which is less than the cross-sectional areas of the adjacent portions (see the annotation of Figure 1 below & Column 4 - Lines 19-35) so as to be able to deform elastically during the rotation of the drive shaft (the reduced diameter of the shaft at the “first portion of the drive shaft” would allow for some minor elastic deformation during rotation of the drive shaft in the same way & for the same reasons that the reduced cross-sectional area of the applicant’s invention allows for some elastic deformation).  

    PNG
    media_image1.png
    556
    668
    media_image1.png
    Greyscale

Regarding Claim 5, Delaisse in view of the APA teaches the invention as disclosed above in Claim 3, wherein Delaisse further discloses:  wherein the cross-sectional area of the first portion is rectangular (Please note that the claim does not specify a specific direction that the “cross-sectional area” is being taken.  The examiner holds that an axial cross-section of the identified “first portion of the drive shaft” would be rectangular (see the annotation of the figure above).  
Regarding Claim 6, Delaisse in view of the APA teaches the invention as disclosed above in Claim 1, wherein Delaisse further discloses:  wherein the piston carries out an orbital movement within the cylinder when the pump is running
Regarding Claim 7, Delaisse in view of the APA teaches the invention as disclosed above in Claim 1, wherein Delaisse further discloses:  wherein the cylinder is delimited by two circular walls with different diameters, the diameter of the piston being between these two diameters (Column 1 - Lines 19-24; This is also supported by the applicant’s description of the operation of pistons within the known prior art (such as Delaisse), see Paragraphs 3-4).
Regarding Claim 8, Delaisse in view of the APA teaches the invention as disclosed above in Claim 3, wherein Delaisse further discloses:  wherein the cylinder is provided with a wall for isolating the intake opening and the delivery zone (As previously noted, Delaisse is the US patent for admitted prior art described by the applicant in Paragraph 4, where the applicant describes how the positive displacement pump of Delaisse has a cylinder that “is provided with a wall for isolating the intake chamber and the delivery chamber”).  
Regarding Claim 9, Delaisse in view of the APA teaches the invention as disclosed above in Claim 3, wherein Delaisse further discloses:  wherein the skirt of the piston is interrupted in line with said wall (As previously noted, Delaisse is the US patent for admitted prior art described by the applicant in Paragraph 4, where the applicant describes how the positive displacement pump of Delaisse has a piston with a skirt, where “the skirt of the piston is interrupted in line with this wall”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Delaisse & the APA (and as evidenced by Matsuda) as applied to claim 3 above, and in further view of Danner (US 3,274,799 A) (Danner hereinafter).
Regarding Claim 4, Delaisse in view of the APA teaches the invention as disclosed above in Claim 3, wherein Delaisse & the APA are silent regarding:  wherein the first portion forms a flexible strip.
.However, Danner teaches having a drive shaft (20) connecting a motor (10) to a rotating pumping element (22), where the driveshaft is formed with a first portion having a cross-sectional area of which is less than the cross-sectional area of the adjacent portions (see Figure 4; Column 4 - Lines 35-42) so as to be able to deform elastically during the rotation of the drive shaft (see Figure 4; Column 3 - Lines 21-26), wherein the first portion forms a flexible strip (As noted above, the applicant has not clearly defined what is considered a “strip”, but the examiner would hold that the small cross sectional areas of the shaft that were not removed to form the spaced sections (as shown in Figures 3 & 4a-c) would could be broadly interpreted as being “flexible strips”).
Incorporating Danner’s reduced cross-sectional portion into Delaisse would provide the benefit of providing a drive shaft was sufficiently flexible to absorb whip or wobble without fracturing/separating while still being able to transmit torque to the pumping element (see Column 3 - Lines 21-26).  It also allows for the flexible shaft to be manufactured without needing precision manufacture of the shaft & unit housing (see Column 2 - Lines 28-30).
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the eccentric piston assembly of Delaisse (as modified in view of Claim 3) to have the first portion of the shaft in the form of a flexible strip, as taught by Danner, to help ensure shaft was at least flexible enough to absorb whip/wobble while without fracturing/separating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arata et al (US 5,040,958 A), Takemoto et al (US 5,520,524 A) & Boussicault (US 5,131,826 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746